Citation Nr: 1501469	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-42 705	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Because the Veteran currently lives within the jurisdiction of the RO in Phoenix, Arizona, that facility has jurisdiction in this appeal. 

In his November 2009 substantive appeal, the Veteran requested a videoconference Board hearing.  In a February 4, 2014 letter, the Veteran was advised that his hearing had been scheduled for March 26, 2014.  The Veteran failed to appear for his Board hearing and did not explain his absence.  Therefore, his Board hearing request is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The AOJ requested relevant VA treatment records and that the Veteran identify, and submit appropriate authorization forms to obtain, specific private treatment records.  The AOJ also arranged for the Veteran to undergo an examination.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  A right knee disorder is not shown to be related causally or etiologically to any disease, injury, or incident in service, and right knee arthritis did not manifest within one year of the Veteran's discharge from service.

2.  A left knee disorder is not shown to be related causally or etiologically to any disease, injury, or incident in service, and left knee arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2007 letter, sent prior to the issuance of the May 2007 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the January 2007 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess.  See Dingess, 19 Vet. App. at 473. 

The Veteran's service treatment records as well as post-service VA and private treatment records, including Social Security Administration records, have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in July 2014.  The Board notes that the VA examiner offered an etiological opinion as to the claimed knee disorders and based her conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, the examiner's opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the July 2014 VA examiner's opinion is sufficient to adjudicate the claims.

Thus, the Board finds that VA has satisfied fully the duty to assist.  Additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Analysis

The Veteran alleges that he has a current bilateral knee problem as the result of an incident in service where he fell off of the second story of a building that was being demolished and landed on his feet, causing injury to his shins.  He contends that, based on this in-service fall, service connection for a right knee disorder and a left knee disorder (hereinafter, "bilateral knee disorder") is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature," and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran's service treatment records document complaints of lower leg pain.  Specifically, the Veteran was seen in July 1972 with complaints of pain in his ankles.  He was diagnosed at that time with shin splints.  The Veteran was seen a second time later that month, this time for pain in his shins.  At that time, the previous diagnosis of shin splints was affirmed.  At the time of his August 1972 separation examination, the Veteran's lower extremities were noted as normal. 

Post-service, the first documentation of knee pain occurs in a November 1998 private treatment note.  At that time, the Veteran was seen for left knee pain and diagnosed with mild chondromalacia, a kneecap condition.  In 2004, the Veteran was seen by a private doctor for right knee pain.  Also in 2004, the Veteran underwent a Magnetic Resonance Imaging procedure (MRI) and in May of that year his doctor diagnosed a knee injury due to "multiple episodes of syncope" related to a heart problem.  

In March 2007, the Veteran began treatment at a private pain management clinic.  In his initial consult, he reported experiencing bilateral knee pain since the 1972 fall, with an increase in pain in the decade prior to the visit.  He was prescribed pain medication for the condition. 

The Veteran was seen at the Loma Linda VA Medical Center (VAMC) in October 2007 for severe bilateral knee pain, due to arthritis.  At the time, in relation to the knee pain, it was noted that the Veteran had been encouraged by his physician to lose weight, and had experienced some success in doing so due to dietary changes. 

In February 2009, the Veteran was seen on two occasions by a physician's assistant (PA) for bilateral knee pain.  At that time, the Veteran reported the in-service fall.   The Veteran indicated that he had been treated by his private doctor, Dr. R.S., for the pain from 1973 to 1984.  The PA diagnosed the Veteran as suffering from early degenerative joint disease and provided a medical opinion as to its etiology.  The PA noted the history of degenerative joint disease in the Veteran's knees, his history of doctor visits, the results of repeat x-rays at the PA's facility, and the Veteran's age, and determined that the injury was most likely a cause of the Veteran's knee pain. 

The Veteran was afforded a VA examination in July 2014 in order to determine the current nature and etiology of his bilateral knee disorder.  After examining and interviewing the Veteran, as well as reviewing the claims file, the examiner found that it was less likely than not that the Veteran's bilateral knee disorder began during his service or is otherwise etiologically related to his service.  She explained that the Veteran suffered from arthritis in both knees, as well as a small tear in the right meniscus.  The examiner noted that such a tear is not uncommon in a person of the Veteran's age.  She observed that the Veteran's first reports of pain in the right knee occurred in 2004, some 22 years after his discharge from the military.  In addition, the examiner explained that there is no existing medical literature that identifies shin splints as a cause of arthritis.  The VA examiner concluded that the bilateral knee condition was less likely than not incurred in or caused by the in-service fall. 

The Board first has considered whether service connection for a bilateral knee disorder, to include arthritis, is warranted on a presumptive basis.  The clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in August 1972.  In addition, while the Veteran has alleged experiencing knee pain in the first year after service, he has not reported that arthritis was present at such time.

In this regard, the Veteran submitted a written statement in May 2009 in which he alleges his knee pain started with the 1972 fall.  The Veteran indicated that he was diagnosed with shin splints and put on light duty, but returned to sick call on at least four occasions for pain.  The Veteran further reported his ankle and knee pain were noted on his discharge examination.  The Veteran indicated there were times in his life since the injury that he was unable to work due to the pain in his knees.  He stated that he went to the VAMC in Loma Linda, California in the 1980's for treatment of his knee pain, but that the records had been lost.  Finally, the Veteran indicated that in 2004, he was awarded full Social Security Disability Insurance (SSDI) benefits due to his inability to work, because of his knees.

The Board notes certain inconsistencies between the evidence of record and the Veteran's May 2009 statement.  The Veteran's service treatment records indicate he was only seen twice for pain in his lower extremities.  Contrary to his assertions, the Veteran's discharge examination is negative for any complaints of pain in his knees or ankles.  A review of his 2003 SSDI application shows that he first went to the Loma Linda VAMC for treatment in 1998.  This fact is corroborated by the evidence in the file-namely, that the Veteran's medical records from the Loma Linda facility are dated starting in 1998.  Finally, the Veteran's SSDI application indicates that the Veteran sought disability benefits due to a heart condition, atrial fibrillation, diabetes, hypertension, sleep apnea, narcolepsy and high blood pressure.
There is no mention in the application of any disability related to his knees.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, 7 Vet. App. at 498.  In this case, the Board finds that the Veteran's statements of continuity of symptomatology lack credibility because they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  Therefore, the Board affords no probative weight to such contentions and finds the Veteran's statements regarding a continuity of symptomatology to not be credible.

In addition, the Veteran submitted a letter written by the widow of his former doctor, Dr. R.S., in 2009.  In that letter, the widow indicated that she occasionally worked in her late husband's medical office and that, while the Veteran's records had since been destroyed, she remembered that the Veteran was treated for knee pain on a regular basis from 1973 to 1985.  Taking into account the Caluza factors listed above, the Board finds the widow's statement to be credible.  The letter verifies, at best, that the Veteran sought treatment for his knee pain until 1985.  The evidence of record shows no treatment from 1985 to 1998.  Nor does it confirm the diagnosis of a disease listed at 38 C.F.R. § 3.309.  See 38 C.F.R. § 3.309.

Accordingly, the Board finds that presumptive service connection for the Veteran's bilateral knee disorder, to include arthritis, is not warranted.  The record fails to show that the Veteran either manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in August 1972 or he has experienced continuity of knee symptomatology that has been identified as arthritis.  As such, presumptive service connection is not warranted for a bilateral knee disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.

The Board next finds that service connection for a bilateral knee disorder also is not warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Thus, the Board must determine as a question of fact both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza, 7 Vet. App. at 498; Gabrielson, 7 Vet. App. at 40.

The Board finds that the PA's February 2009 letter, in which it is determined that the Veteran's in-service injury caused his current knee condition, lacks probative value.  The PA does not indicate which medical records he examined in making his findings, other than an MRI report from 2002 and an x-ray report from 2005.  There is no indication that the examiner reviewed the Veteran's claims file as part of his examination.  In addition, the examiner concluded that because the Veteran has sought treatment for his knee pain consistently since the time of his injury, that injury is "most likely a cause of" the current knee pain.  However, the Veteran's record shows no evidence of treatment for bilateral knee pain until 2004.  The Board finds that the conclusion made in the February 2009 letter lacks sufficient reasoning and is afforded little probative value.  Gabrielson, 7 Vet. App. at 40.

In contrast, the July 2014 VA examiner examined the entire claims folder and provided a thorough analysis as to why the Veteran's bilateral arthritis was not related to his time in service.  The examiner noted that the Veteran first sought treatment for bilateral knee pain in 2004, some 22 years after being discharged.  The examiner researched a possible link between shin splints and the development of arthritis.  Ultimately, she concluded that the Veteran's knee problems were due to age.  The Board finds that the July 2014 examiner provided clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  Therefore, the Board affords the July 2014 VA opinion greater probative value. 

While the Veteran contends that his bilateral degenerative arthritis of the knees is related to his fall during his military service, the Board accords his statements regarding the etiology of his disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such disorders of the knees involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, 492 F.3d at 1377; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that, although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In summary, the Board finds that service connection for right and left knee disorders is not warranted on a presumptive or direct basis.  The weight of the credible evidence demonstrates that the Veteran's current bilateral knee disorder first manifested many years after service and is not caused by any aspect of service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


